Citation Nr: 1434337	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 1990 for the grant of service connection for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error (CUE) in prior rating decisions.

2.  Entitlement to an effective date earlier than November 5, 1990 for the grant of service connection for residuals of a concussion on the basis of clear and unmistakable error (CUE) in prior rating decisions.



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

Although the Veteran requested a Board hearing and was scheduled for a videoconference hearing before a Veterans Law Judge on May 21, 2013, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to an effective date earlier than November 5, 1990 for the grant of service connection for PTSD on the basis of clear and unmistakable error in prior rating decisions, and entitlement to an effective date earlier than November 5, 1990 for the grant of service connection for residuals of a concussion on the basis of clear and unmistakable error in prior rating decisions. 

In June 2009 and May 2010 claims, the Veteran alleged that he is entitled to earlier effective dates for the awards of service connection for PTSD and residuals of a concussion.  In support of his claims, he raised the issue of whether there was clear and unmistakable error (CUE) in a prior rating decision.  The Veteran's claims were denied by February 2010 and September 2010 rating decisions.  The Veteran filed notice of disagreements in May 2010 and August 2011.  A statement of the case was issued in August 2011, and he perfected his claims in September 2011.

Although the RO issued an August 2011 statement of the case regarding the Veteran's claims, the RO did not provide a summary of the applicable laws and regulations governing claims for clear and unmistakable error, with appropriate citations, as required by VA regulation.  38 C.F.R. § 19.29(b) (2013).  This omission is particularly critical in this case, as the Veteran is currently unrepresented.  

38 C.F.R. § 19.31(b) requires a supplemental statement of the case be provided to the Veteran when there is any material defect in the statement of the case.  As the RO did not include the laws and regulations pertinent to establishing clear and unmistakable error in a prior rating decision, the August 2011 statement of the case is inadequate, and a supplemental statement of the case must be issued to the Veteran which provides all pertinent laws and regulations.  38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013).  

Accordingly, the case is REMANDED for the following action:

Issue an appropriate supplemental statement of the case responsive to the issues of entitlement to earlier effective dates for the awards of service connection for PTSD and residuals of a concussion on the basis of clear and unmistakable error in a prior rating decisions, including a summary of the pertinent laws and regulations, and a discussion of how those laws and regulations affect the AOJ's determination.  The supplemental statement of the case should specifically include the regulations under 38 C.F.R. § 3.105.  Thereafter, if any benefit sought on appeal remains denied, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



